By the Court,

Savage, Ch. J.
The rule is, that words proved must be proved as laid ; that is, substantially so; and it is not enough to prove words of similar import. How can this rule be complied with when words are laid in one language and proved in another 1 This is emphatically proving words of similar import. The judge at the circuit was correct in nonsuiting the plaintiff for a variance. The cases cited by the defendant’s counsel shew that the proper mode of declaring is to state the words in the foreign language, and to aver the signification of them in English, and that they were, understood by those who hearfhem. (Starkie on Slander 85, 308.) This was done in the case of Demarest v. Haring, (6 Cowen, 76,) though no question on that point arose in that case.
Motion to set aside nonsuit denied.